DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 09 October 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/09/2021 and 01/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

	Claim Objections
Claims 1 , 2, 8 and 9 are objected to because of the following informalities: discrepancies in the citations of the first or second insulation layer – e.g. “a first electrically insulating insulation layer” vs. “the first insulation layer”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20130094116, cited in the IDS) in view of Wang (CN-103714924-A, a translation is provided and referenced from hereon).
	Claims 1-3, 6-12, 15 and 16: Yang discloses a PTC device with a polymer PTC body connected to two nickel/copper electrodes (abs, ¶8-16, 25, examples).  Further, Yang discloses the polymer being HDPE, the conductive fillers occupying a volume range of 30 to 80 %, an average particle size range of 0.1 to 50 microns and a volume resistivity of overcurrent protection of less than 0.1 Ω cm (¶8-16, 21 and examples). Yang discloses the claimed invention but does not explicitly disclose the PPTC device with the claimed single or double layers surface mount PPTC configuration. In an analogous art, Wang discloses various configurations and schematics for a PPTC device such as a single or double layers surface mount with the claimed schematics, configuration and parts such as PPTC, conductive fillers, PVDF or HDPE polymers, metallic foil layers, metallic traces, electrodes and insulating layers (abs, Figs 2-11 with accompanying text). In particular, Wang discloses that the optimization of the device configuration leads to the benefit of “[…] high conductivity of the conductive filler and excellent heat conducting/radiating structure design to make the surface-mount type over-current protection element with excellent volume resistivity and high maintenance current” (¶8) and “[…] to improve maintaining the limited current, not only can be prepared with excellent volume resistivity (less than 0.2 ohm-cm), high maintenance current (R value is greater than lA/mm2), the over-current protecting element withstand voltage characteristics (greater than 12V) and resistance repeatability (less than 3 Rl/Ri), other area of the over-current protection element is reduced so that it can produce the more over-current protection element from each PCT plate; the production cost is reduced further.” (¶155) It would have been recognized that applying the technique and device configuration of Wang to the teachings of Yang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to apply such features into similar systems and devices. Further, the optimization of the device schematics would have been recognized by those of ordinary skill in the art as resulting in an improved device that would allow for the benefit gain of enhanced conductivity, heat radiation and over-current protection. The claim would have been obvious because particular known technique and/or device were recognized as part of the ordinary capabilities of a skilled artisan and there is no evidence nor teaching that the combination of the schematics of Wang in the device of Yang would be repugnant to a skilled artisan.
The Yang reference discloses the claimed invention but does not explicitly disclose the claimed volume fraction, diameter and resistivity ranges. Given that the Yang reference discloses volume fraction, diameter and resistivity ranges that overlap with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught sizes and percentages, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the volume fraction, diameter and resistivity ranges variables with the benefit advantages of obtaining an “overcurrent protection device of the invention are low resistance, good reproducibility of resistance and well PTC intensity” (abs).
	Claims 4, 5, 13 and 14: Regarding the various claimed properties such as the hold current density, it is the examiner's position that the material of Yang would be expected to display these properties since such properties are evidently dependent upon the nature of the material.   The Yang reference teaches the same components within similar ranges and chemical environments to achieve a similar behavior – i.e. a PTC with the same HDPE polymer with similar loading of conductive fillers -; thus, the same chemical behavior would be expected.  Furthermore, it is noted that, according to MPEP 2112.01, a material and its properties are inseparable, e.g. materials with the same chemical material cannot have mutually exclusive properties. Wang discloses a range of less than or equal to 6A/mm2 (¶33) – thus, further providing evidence that the same behavior is expected since the range includes the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764